Citation Nr: 1412889	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel










INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Board denied the appeal in a June 2013 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


REMAND

Additional development is required before the appellant's claim is decided.  

The record reflects that the RO submitted a request for verification of "veteran status" to the National Personnel Records Center (NPRC) with consideration of a PA AGO Form 23 in June 2010.  A July 2010 response reflects that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  However, in February 2010, May 2011, and June 2011, the appellant submitted additional documents in support of her claim.  

Pursuant to regulatory and statutory duties, new evidence submitted by a claimant, including relevant lay affidavits and documentary evidence, in support of a request for verification of service from the service department must be submitted to the service department for review.  Cappellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.203(c) (2013).  As the appellant has submitted additional documentation in support of her claim, the RO or the Appeals Management Center (AMC) should provide copies of these documents to the NPRC and again request verification of service from the service department.

Accordingly, the case is REMANDED to the RO or the AMC, in Washington DC, for the following actions:

1.  The RO or the AMC should provide copies of all documentation submitted by the appellant in support of her claim to the NPRC and request that NPRC again attempt to verify the appellant's service.  The request form must specify which documents were submitted to the NPRC on the request form.  All efforts to secure this evidence must be documented in the record.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she must be furnished a supplemental statement of the case and afforded the requisite period of time to respond before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



